DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christian (US 2018.0338421 A1) in view of Eggena (US 5,435,117) and Maier et al. (US 4,432,192) or Torgensen (US 7,418,985 B2).
Regarding claims 1 and 11, Christian discloses a cutting attachment comprising: 

an adjustment frame (linkage system 300; see FIGS.1 and 5) having a proximal end and a distal end, the adjustment frame comprising at least one frame arm (elongate structure with pivot points 300, 301, 303, 304 in FIG.5) coupled to the front surface of the plate (1)(see FIG.1);
wherein the distal end of said adjustment frame comprises a frame upright (refer to end of elongate member 300 in FIG.5 containing pivot points 304 and 306) perpendicular to said at least one frame arm; and 
a cutting deck (8; see FIGS.1-4) coupled to the adjustment frame, wherein the cutting deck comprises an inner surface, an outer surface (see FIG.4), a motor (11), a blade carrier (though not shown, inherently known as a drive shaft of the motor; similar to US 5,626,007 according to paragraph [0035]) coupled to the outer surface and rotatable by the motor, and at least one blade (13) coupled to the blade carrier, per claim 1;
wherein the blade carrier is coupled to a belt pulley (12) which is rotatably coupled to the motor by a belt (14; see para. [0025] and bottom of para.[0035]), per claim 11.
Christian fails to disclose the mounting bracket (1) comprises a hooking portion formed by a bend in the plate in a direction towards the rear surface.
Eggena teaches that it is old and well known in the mowing art to use a mounting bracket comprising a hooking portion (See mating section 62 of mounting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mounting bracket of Eggena for the mounting bracket of Christian as an alternate mounting bracket sufficient in attaching said mower deck to an alternate vehicle comprising at least one hydraulic arm.
Furthermore, Christian fails to show the at least one frame arm being slidably coupled to at least one slide mount, wherein the cutting deck is laterally slidable with the at least one frame arm relative to the plate.
Maier et al. teaches that it is old and well known in the mower art for a mowing device (includes mower beam 4 and mower drums 5) to be adjustable in a lateral direction in order to allow the mowing device to have multiple selectable lateral positions, wherein the lateral adjustment is performed by attaching the mowing device to a frame (longitudinal part 3c of carrying beam) that is laterally slidably coupled to a mounting bracket (1) by at least one slide mount (outer carrying beam part 3b) (col.2, line 1-3 “a slidable extension upon which the mowing devices are pivoted is provided on the outer carrying beam part” [; see also col.2, lines 65-68 and FIGS.1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting attachment of Christian such that the cutting device is laterally slidable as taught by Maier et al., by slidably coupling the frame arm to the mounting bracket, since it is old and well known in the mower art for a cutting deck to be laterally adjustable into multiple selectable lateral positions, in order to provide a more adaptable cutting attachment.
Torgensen teaches a similar brush cutting attachment “that may be oriented horizontally, vertically, and at any angle therebetween relative to the direction of travel so that topping, trimming, cutting, and brush removal may all be accomplished using  single piece of equipment” (col.2, lines 47-55), the attachment comprising an adjustable frame (18) slidably coupled to a front surface of a mounting bracket plate (14) by at least one slide mount (unnumbered; see FIGS.3-4 and col.5, lines 5-14), wherein the cutting member (swing arm 12 with blades 42 and 44) is laterally slidable with the at least one frame arm (18) relative to the plate (18) and pivotably relative to the plate (via hinge 24; see FIG.12; similar to pivoting movement of Christian).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting attachment of Christian to have a laterally slidable frame as taught by Torgensen in order to provide a cutting attachment with greater range of movement.

Regarding claim 3, the combination of Christian, Eggena and Maier et al. or Torgensen discloses the cutting attachment of claim 1, further comprising at least one set bolt (col.2, line 65-68 of Maier et al.) threadably fastened to the at least one slide mount (3b of Maier et al.), wherein the adjustment frame is configured to slide laterally relative to the mounting bracket when the at least one set bolt is in a loosened position (by sliding the unnumbered bolt out of the holes shown in FIG.1 of Maier et al.), and the adjustment frame is fixed to the mounting bracket when the at least one set bolt is in a tightened position (by placing the bolt in the holes, as shown in FIG.1 of Maier et al.).  

Regarding claim 4, the combination further discloses the cutting attachment of claim 1, wherein the proximal end of the adjustment frame comprise vertical slide, wherein an adjustable foot is slidably coupled within the vertical slide and fixed within the vertical slide by a lock (unnumbered structures on the right end of linkage system 300 in FIGS.2-3 suggests a vertical slide, an adjustable foot, and a lock as an L-shaped pin, similar to structures shown in Applicant’s FIGS.1-2).  

Regarding claim 10, the combination further discloses the cutting attachment of claim 1, wherein the motor (11 of Christian) is configured to couple to hydraulic hoses of the excavator (see para.[0035]-[0036]).  

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christian, Eggena, and Maier et al. or Torgensen, and further in view of Odom (US 10,470,364 B1).
Regarding claim 5, the combination of Christian, Eggena, and Maier et al. or Torgensen discloses the cutting attachment of claim 1, except for the hinge assembly, which comprises a frame leg that extends perpendicularly from the frame upright, wherein the cutting deck is pivotably coupled to the frame leg by a pivot rod.
Odom teaches an alternate hinge assembly for pivotably coupling a cutting deck (12) to an adjustment frame (see FIGS.9 and 12), wherein the alternate hinge assembly comprises a frame leg (second end 22) that extends perpendicularly from a frame section (18) of said adjustment frame, and wherein the cutting deck (12) is pivotably coupled to the frame leg (22) by a pivot rod (via main adjustment hinge 40 and hinge connection 60) via a horizontal axis (see FIGS.2-3; FIG.2 attached below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge assembly of the combination similar to the hinge assembly of Odom as an alternate and sufficient means for pivotably coupling a cutting deck to an adjustment frame about a horizontal axis.

    PNG
    media_image1.png
    326
    581
    media_image1.png
    Greyscale


Regarding claim 6, the combination of Christian, Eggena, Maier et al., and Odom discloses the cutting attachment of claim 5, wherein the cutting deck (8) is releasably coupled in a vertical position (see FIG.3) to the adjustment frame (300), but does not disclose securing means.
Odom further teaches using securing means for releasably securing a cutting deck (12) to an adjustment frame (18) “without fear of rotation or movement” (col.6, lines 29-31), the securing means comprising securing tabs (52 in FIG.8 and 44 in FIG.12 or “48” in col.6, lines 23-31) comprising first openings (unnumbered in FIG.8), a second opening (unnumbered in FIG.12) aligning with the first openings, and suggests a lock pin disposable within the aligned openings (in FIGS.1 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting attachment of the combination to include securing means as taught by Odom in order secure the cutting deck to the adjustment frame from rotation or movement.

Regarding claim 7, the combination of Christian, Eggena, Maier et al., and Odom discloses the cutting attachment of claim 6, wherein the cutting deck (8 of Christian) pivots to a horizontal position (see FIG.2 of Christian) when the lock pin is removed from the aligning openings (and when the cylinder 10 of Christian is activated).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christian, Eggena, and Maier et al. or Torgensen, as applied to claim 1 above, and Odom, as applied in claim 7, and further in view of McCracken (US 5,005,344).
Regarding claim 8, the combination of Christian, Eggena, Maier et al., Torgensen, and Odom discloses the cutting attachment of claim 7, except for a chain comprising a first end coupled to the cutting deck and a second end coupled to the adjustment frame, wherein the chain prevents the cutting deck from pivoting beyond the horizontal position.  
McCracken teaches that the use of a chain (38) in a cutting attachment for preventing excess movement of a cutting deck (14) is old and well known in the cutting harvesting art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting attachment of the combination to include a chain as taught by McCracken, which in addition to the support arm (34) of Odom, would help further prevent excess horizontal movement of the cutting deck as such use of a chain is old and well known in the cutting harvesting art.
With regards to the placement of the chain, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the cutting chain between the cutting deck and a structure to which the cutting deck pivot relative to, such as the adjustment frame or the mounting bracket, to prevent such excess horizontal movement.

Regarding claim 9, the combination of Christian, Eggena, and Maier et al. or Torgensen discloses the cutting attachment of claim 1, wherein the cutting deck further comprises front angle irons (see FIG.10 of Christian) coupled to perimeter of the outer surface, except for skids.
McCracken teaches that it is old and well known for a similar cutting deck (14) to include skids (22) coupled to the perimeter of the outer surface of the deck, in order to “allow the mower to glide more easily over the ground without damaging the skirt 18” (col.3, lines 24-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting deck of the combination to include skids in order to allow the cutting deck to glide more easily over the ground without damaging the cutting deck.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that the Maier et al. references cited above differs from the Maier et al. cited in the previous office action in that the current Maier et al. specifically discloses the slidable extension of the frame (col.2, lines 1-3 and 65+).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sieben (US 9,095,092) and Rookes (US 2005/0050873) both disclose laterally slidably cutting attachments mounted to the front of a skid steer (see FIGS.1 and 5-6 of Sieben; FIG.3 of Rookes). Whatley (US 4,901,508) and Barrentine (US 3,063,225) both teaches a cutting deck of a cutting attachment that is laterally slidably with respect to a frame arm (per claim 1).  Knott (US 6,343,461) and Whidden (US 1,604,623) discloses laterally slidable frames with fasteners to fix the position (per claim 1 and 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671